t c no united_states tax_court textron inc and subsidiary companies petitioner v commissioner of internal revenue respondent docket no filed date p a domestic_corporation acquired substantially_all of the stock of a a foreign_corporation the federal trade commission ftc contemporaneously filed a complaint in u s district_court seeking to enjoin p’s acquisition and control of a pending resolution of potential restraint of trade issues pursuant to the court’s order p transferred its a stock to a voting_trust pending the ftc’s consideration of the issues the trust had an independent_trustee who held and voted the stock without influence by p the trustee was directed to and did operate a independently of p and as an active competitor of p p was the trust’s only beneficiary held sec 95l1 a i r c does not include a’s subpt f income in p’s income because p did not own the a shares after the transfer held further sec_951l a i r c includes a’s subpt f income in the trust’s income which under sec_671 and sec_677 i r c must be recognized by p james p fuller kenneth b clark and david l forst for petitioner nancy b herbert ruth m spadaro and jeffrey l bassin for respondent opinion laro judge this matter is before the court on cross- motions for partial summary_judgment see rule petitioner petitioned the court to redetermine respondent’s determination of deficiencies of dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure and dollar_figure in its federal_income_tax for its taxable years ended date date date date date and date respectively following our disposition of the other issue in this case see textron inc sub cos v commissioner t cc we must decide whether petitioner’s through income includes the subpart_f_income defined infra p of avdel plc avdel a controlled_foreign_corporation cfc we hold it does unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue rule references are to the tax_court rules_of_practice and procedure background textron inc textron is a corporation whose principal_place_of_business was in providence rhode island when the petition was filed in early textron acquired substantially_all of the stock of avdel a public limited_company organized under the laws of the united kingdom avdel’s shares were traded on the london stock exchange by date textron had acquired more than percent of avdel’s stock on date the federal trade commission ftc filed a complaint in the u s district_court for the district of columbia the district_court the complaint sought to enjoin textron’s acquisition and control of avdel and its assets until potential restraint of trade issues could be resolved one day later the district_court issued a temporary restraining order the tro providing that textron was temporarily restrained and enjoined from assuming or exercising any form of direction or control_over the assets or operations of avdel the district_court issued the tro for the purposes of assuring that avdel will remain viable and competitive with textron of maintaining the businesses of textron and avdel separate from and independent of one another and of continuing the state of competition between textron and avdel to the same extent as if textron and avdel were in all respects separate and independent business entities the tro stated at section iv that all rights to exercise voting power with respect to the avdel shares held by textron - shall be vested in a trustee who shall be appointed by the court and who shall act in accordance with the voting_trust agreement the tro specifically barred textron from exercising any voting rights with respect to the avdel shares the district_court terminated the tro and superseded it by a preliminary injunction order dated date the order as relevant herein the order stated at section ii that it was entered for the purposes of maintaining the status quo ante pendente lite by allowing textron to retain subject_to the terms of this order any avdel shares it may have acquired prior to the entry of this order and any avdel shares it may henceforth acquire pending consideration on the merits by the federal trade commission of assuring that avdel will remain viable and competitive with textron of maintaining the businesses of textron and avdel separate from and independent of one another and of continuing the state of competition between textron and avdel to the same extent as if textron and avdel were in all respects separate and independent entities xk kek the order specifically enjoined textron from assuming or exercising any form of direction or control_over avdel plc except as provided by this order the order stated at section iv that for the term of this order textron shall not exercise any voting power influence or control directly or indirectly with respect to the conduct of avdel or the shares of avdel held by it all rights to exercise voting power with respect to the avdel shares held by textron shall be vested in a trustee who shall be appointed by the court and who shall act in accordance with the voting_trust agreement and use his best business judgment in exercising such voting_trust --- - power in a manner consistent with the purpose and requirements of this order the order also stated at section v that textron shall not exercise nor attempt to exercise direction or control_over or influence or attempt to influence directly or indirectly the conduct of avdel’s business during the term of this order avdel shall be maintained as a separate corporate entity with an independent board_of directors in no event shall any director officer employee agent or representative of textron become or remain a member of avdel’s board_of directors or become or remain an officer of avdel nor may any director officer employee agent or representative of avdel become or remain a member of textron’s board_of directors or become or remain an officer of textron on date textron and patricia p bailey ms bailey entered into an agreement the voting_trust agreement which created a voting_trust voting_trust with respect to the avdel shares pursuant to the requirements of the order the voting_trust agreement named ms bailey an attorney from washington d c as trustee before serving as trustee ms bailey had been a commissioner of the ftc from date through date ms bailey understood that in general her role as trustee was to ensure that avdel remained financially healthy and functioned independently of any control of textron and as a vigorous competitor of textron the voting_trust agreement at sec_3 directed ms bailey to hold personally or through an agent the certificates representing all shares of avdel stock acquired by textron she did so in her capacity as trustee and -- - was precluded by sec_4 from having any beneficial_interest in those shares the voting_trust agreement at sec_4 stated that other than the trustee no person shall have any voting_right in respect of the avdel stock so long as this agreement is in effect throughout the term of the voting_trust agreement ms bailey held all avdel stock certificates the voting_trust agreement at sec_4 stated that the trustee would in his sic sole discretion subject_to the provisions of this section have the duty to exercise all voting rights of the avdel stock including the right to vote the stock on all matters upon which the holders of the stock are entitled to vote the voting_trust agreement barred textron from exercising any voting rights with respect to the avdel shares and from having any control_over the avdel board_of directors moreover the voting_trust agreement at sec_4 stated that the trustee shall take all steps to ensure that avdel competes as vigorously with textron as it would should there be no relationship between textron and avdel the voting_trust agreement at section a further provided that textron shall be entitled to receive from time to time payments equal to the amount of any cash dividends if the trustee in his sic sole discretion believes payment of such dividends would be prudent such payments shall be made by the trustee as soon as practicable after the receipt of the dividends in lieu of receiving cash dividends and paying them to - jj - textron the trustee may instruct avdel in writing to pay the cash dividends directly to textron section b required the trustee to hold for the benefit of textron any shares of avdel stock received as dividends section c provided that the trustee would receive all proceeds of a sale_or_exchange of avdel’s assets or stock and after deducting the associated expenses pay the amounts to textron section d provided that any other distributions with respect to avdel’s stock would be distributed to textron the order and voting_trust agreement were in force from their effective dates throughout the end of the period at issue the last day of petitioner’s taxable_year the order and voting_trust agreement terminated pursuant to a decision and order issued by the ftc on date during the period that the order and the voting_trust agreement were in effect ms bailey textron and avdel complied with the provisions of the order and the voting_trust agreement in accordance with the voting_trust agreement the trustee surrendered to avdel the avdel stock received from textron and avdel issued new stock certificates registered in the name of ms bailey ms bailey exercised the voting rights of the shares of avdel stock in accordance with the order and the voting_trust agreement throughout the period at issue avdel had four directors one of whom was ms bailey --- - no director officer employee agent or representative of textron was a member of avdel’s board_of directors or an officer of avdel at any time during the period at issue no director officer employee agent or representative of avdel was a member of textron’s board_of directors or an officer of textron at any time during the period at issue throughout the period at issue avdel’s board_of directors and officers ran the avdel business textron had no influence or control_over the running of the avdel business during that time avdel’s board_of directors determined avdel’s dividend policy and textron had no influence or control_over that policy throughout the period at issue avdel’s board_of directors and officers had complete control_over the reorganization consolidation and liguidation of companies in the avdel group textron had no influence or control_over these types of restructuring there was no contact of any kind between any officer or director of textron and any officer or director of avdel that was not supervised personally by ms bailey few such contacts occurred and business matters were not discussed while the order was in effect avdel’s board_of directors had complete control_over the compensation of avdel’s officers in this regard avdel hired a third-party consultant to advise on matters of compensation textron had no influence or control_over the compensation of avdel’s officers --- - textron did not acquire avdel to serve as a tax_haven device discussion the current issue before the court on cross-motions for partial summary_judgment is one of first impression it involves the interaction of the rules relating to cfcs contained in subpart_f subpart_f of subchapter_n e sec_951 through and the rules relating to grantor trusts contained in subpart e subpart e of subchapter_j e sec_671 through the relevant provisions of subpart_f are sec_951 and b and b the relevant provisions of subpart e are sec_671 sec_672 and b and a we set forth the relevant text of these provisions in an appendix fach party asserts that it is entitled to partial summary_judgment on the subject issue respondent argues that textron is considered the owner of the avdel shares under subpart e and hence a united_states_shareholder u s shareholder under subpart_f whose income includes avdel’s subpart_f_income petitioner argues that textron is not a u s shareholder under subpart_f petitioner asserts that a taxpayer is a u s shareholder for that purpose only if the taxpayer can vote the shares of the cfc petitioner points out that textron could not vote avdel’s shares and concludes that textron was not required to include in its income avdel’s subpart_f_income -- - respondent argues alternatively that the voting_trust was both a grantor_trust under subpart e anda u s shareholder under subpart_f respondent asserts that textron is the voting trust’s grantor and in accordance with subpart e must include in its income any avdel subpart_f_income realized by the trust petitioner replies that subpart e was not intended to be applied in the manner suggested by respondent a summary_judgment summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials of phantom factual issues 106_tc_441 affd without published opinion 139_f3d_907 9th cir summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law rule b p_ x mkts inc v commissioner supra pincite in deciding whether to grant summary_judgment the court must consider the factual materials and inferences drawn from them in the light most favorable to the nonmoving party 100_tc_32 85_tc_527 the parties agree that for the purpose of deciding these cross-motions there are no genuine issues of material fact and that the court may decide the issue as a matter of law this case is ripe for disposition of that issue by partial summary_judgment b subpart_f in order to explain the issue before the court it is necessary to set out an overview of the operation of subpart_f before the income of a foreign_corporation even one owned by a u s shareholder generally was not subject_to u s tax if the income was earned outside the united_states and not repatriated as a dividend some domestic corporations therefore would keep a foreign subsidiary’s earnings ina tax_haven country in order to defer u s tax until the money was repatriated see office of tax policy u s dept of treasury doc the deferral of income earned through u s controlled_foreign_corporations a policy study to curtail that practice congress added subpart_f to the code by way of sec_12 of the revenue act of publaw_87_834 76_stat_1006 see also h rept 87th cong 2d sess 1962_3_cb_405 s rept 87th cong 2d sess 1962_3_cb_707 see generally yoder 926-2d tax mgmt bna subpart f-general at a-3 for a detailed discussion of the background to and legislative_history of subpart_f subpart_f generally requires that a u s shareholder include in its gross_income its pro_rata share of subpart_f_income derived by a cfc sec_951 subpart_f requires this -- result even if the subpart_f_income is not actually distributed see 95_tc_579 the object of subpart_f is to tax currently specified earnings_of foreign_corporations that are in the aggregate controlled by u s shareholders the scope of subpart_f however is limited it applies primarily to the types of income described in sec_952 subpart_f_income secs 95l a and moreover it affects only foreign_corporations that are controlled by certain u s shareholders and in those cases applies only to those u s shareholders who own a requisite percentage of a cfc’s voting power sec_951 sec_957 our analysis of whether a taxpayer who is a shareholder in a foreign_corporation must include subpart_f_income in the taxpayer’s income starts with a determination of whether the foreign_corporation is a cfc a cfc is any foreign_corporation more than percent of whose stock either by voting power or value is owned directly indirectly or constructively by u s shareholders sec_957 the parties agree that avdel is a cfc we next address the guestion of whether the taxpayer is a u s shareholder subject_to the inclusion of subpart_f_income under section 95l a the phrase u s shareholder is a term of art that finds its meaning in sec_951 our reading of that text in conjunction with our reading of sec_951 a reveals that not every u s shareholder ina cfc is subject_to sec_951 sec_951 applies only to a taxpayer who owns within the meaning of sec_958 stock in such corporation the cfc on the last day in such year on which such corporation is a controlled_foreign_corporation as opposed to the broadly inclusive text of sec_951 where direct indirect and constructive_ownership is considered sec_951 requires that the shares be directly owned or indirectly owned within the meaning of sec_958 for the inclusion to be required sec_958 attributes only stock owned through foreign entities to its indirect domestic owner thus a taxpayer who owns no stock through a foreign_entity is subject_to the inclusion of subpart_f_income under sec_951 a only if the taxpayer is a u s shareholder who directly owns stock in the cfc here such is not the case textron did not directly own the avdel shares the voting_trust did ms bailey as trustee of the voting_trust held all of the avdel shares that textron had purchased and owned them in her capacity as the voting trust’s trustee while textron is considered to own those shares under sec_958 which incorporates by reference sec_318 with amendments textron did not own those shares either sec_318 in relevant part provides continued -- directly or indirectly within the meaning of sec_951 and sec_958 a respondent argues that constructive_ownership of the avdel shares under the grantor_trust_rules specifically sec_677 satisfies the direct or indirect ownership requirement of section 95l1 a we disagree our comparison of the language in continued sec_318 constructive_ownership of stock a general_rule --for purposes of those provisions of this subchapter to which the rules contained in this section are expressly made applicable-- attribution from partnerships estates trusts and corporations --- b from trusts --- stock owned directly or indirectly by or for a_trust shall be considered as owned by its beneficiaries in proportion to the actuarial interest of such beneficiaries in such trust stock owned directly or indirectly by or for any portion of a_trust of which a person is considered the owner under subpart e of part i of subchapter_j relating to grantors and others treated as substantial owners shall be considered as owned by such person - - sec_951 and b reveals that congress was acutely aware of the various ways that a taxpayer could be considered to be an owner of an asset by incorporating the constructive_ownership rules into sec_951 by reference to sec_958 which in turn references sec_318 and excluding the constructive_ownership rules from sec_951 by choosing not to include a comparable reference congress prescribed a specific meaning for the term owns in sec_951 see also s rept 87th cong 2d sess 1962_3_cb_703 legislative_history helps to make clear how direct and indirect ownership on the one hand are distinguished from constructive_ownership on the other hand for purposes of the gross_income inclusion required by subpart_f in a case such as this where a statute limits a thing to be done in a particular mode it the statute includes the negative of any other mode 278_us_282 this principle of statutory construction which reflects an ancient maxim expressio unius est exclusio alterius the expression of one thing is to the exclusion of the other is applicable here see natl r r passenger corp v 414_us_453 see also natl truck equip association v 972_f2d_669 6th cir in interpreting silence we keep in mind the statutory canon -- - expressio unius est exclusio alterius we decline respondent’s invitation to extend the operation of sec_677 to the facts at hand to treat textron as the owner of the avdel shares for the purpose of sec_951 c application of subpart_f to the voting_trust and subpart kb to textron domestic trusts are generally taxable entities whose taxable_income 1s computed in the same manner as that of individuals sec_641 generally speaking an arrangement will be treated as a_trust under the internal_revenue_code if it can be shown that the purpose of the arrangement is to vest in a trustee responsibility for the protection and conservation of property for one or more beneficiaries who cannot share in the discharge of this responsibility and therefore are not associates ina joint enterprise for the conduct of business for profit sec_301_7701-4 proced admin regs an arrangement therefore will be classified as a_trust for federal_income_tax purposes if it 1s a bona_fide transaction that involves a trustee a beneficiary and trust property res see 44_tc_638 see also estate of wedum v commissioner tcmemo_1989_184 the elements of a valid express trust are a designated trustee subject_to enforceable duties a designated_beneficiary vested with enforceable rights and a definite trust res wherein the trustee’s title and estate is separated from the vested beneficial_interest of the beneficiary following our review of the record before us including especially our reading of the voting_trust agreement we conclude that the voting_trust meets each of the requirements necessary to establish a_trust for federal_income_tax purposes the district_court ordered the creation of the voting_trust upon the joint motion of textron and the ftc so that textron could retain beneficial_ownership of avdel while the ftc reviewed the potential restraint of trade issues textron settled the avdel shares into the voting_trust and the trustee assumed ownership of the shares in accordance with the obligations set forth in the voting_trust agreement textron was the voting trust’s sole beneficiary ie textron was the only contributor of property to the voting_trust and textron was the only holder of a beneficial_interest in the trust property under the voting_trust agreement respondent asserts that the voting_trust is a grantor_trust that in each of the subject years realized subpart_f_income attributable to its ownership of the avdel shares respondent also asserts that textron is the grantor of the trust and as such must recognize the trust’s subpart_f_income under subpart be we agree with both of these assertions first we find that avdel was a cfc and that the voting_trust owned directly and had -- - the ability to vote without restriction more than percent of avdel’s voting power for the purpose of subpart_f a united_states_person is defined in sec_957 and the voting_trust is a domestic_trust that is included in that definition sec_7701 a given the fact that avdel is a cfc and that the voting_trust is a u_s_person possessing more than percent of avdel’s voting power we conclude that the voting_trust is a u s shareholder under sec_951 as discussed above sec_951 requires that a taxpayer who is a u s shareholder include in its gross_income a pro_rata share of the subpart_f_income attributable to its shareholding in a cfc here prima facie the voting_trust must include a pro_rata share of avdel’s subpart_f_income in its gross_income subpart e however provides an exception to the general_rule that trusts are taxable on their income under these provisions when a grantor who has certain powers in respect of trust property that are tantamount to dominion and control_over such property the code ‘looks through’ the trust form and deems such grantor or other person to be the owner of the trust property and attributes the trust income directly to such person 69_tc_165 petitioner does not argue that the voting_trust is properly characterized as a foreign_trust sec_677 treats as an owner of a_trust a grantor who retains certain rights to income from the trust sec_671 provides that the deemed owner of the trust rather than the trust is currently taxed on the trust’s income the grantor is considered the owner of the trust or of a portion of the trust if he has retained any interest which might without the approval or consent of an adverse_party enable him to have the income from that portion distributed to him at some time either actually or constructively sec_1 a -l1 c income_tax regs an adverse_party is one who has a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power that he she or it possesses respecting the trust sec_672 pursuant to sec_677 textron is considered to be the grantor of a grantor_trust to wit the voting_trust textron was entitled subject_to the exercise of the trustee’s discretion to payments of income from the voting_trust equal to the amounts of cash dividends distributed to the trust by avdel textron also was entitled to payments from the voting_trust of any money or property received through any other distributions by avdel to the trust textron also was the only holder of a beneficial_interest in either the income or the corpus of the voting_trust given the additional fact that the trustee the only other person associated with the trust was not an adverse - - party within the meaning of that term eg she had no beneficial_interest in the voting_trust we conclude that textron was entitled to income of the trust without the approval or consent of an adverse_party accordingly we hold that the voting_trust is properly classified as a grantor_trust ’ the consequence of classifying the voting_trust as a grantor_trust is that textron is considered to be the owner of the trust as such textron and not the voting_trust must include the trust’s avdel subpart_f_income in its textron’s gross_income sec_671 we disagree with petitioner that subpart e was not meant to apply to the facts at hand we do not find in the text or policy of the applicable statutes an exception that would insulate petitioner from taxation we hold that the subpart_f_income attributable to the ownership of the avdel shares is properly includable in textron’s income by virtue of the combined operation of subpart_f which requires inclusion of that income in the voting trust’s income the fact that textron could not vote the avdel shares is of no concern to us for purposes of sec_677 --- - and subpart e which reguires that the income be included in textron’s income accordingly an order will be issued granting respondent’s motion for partial summary_judgment and denying petitioner’s motion for partial summary_judgment and decision will be entered under rule -- - appendix sec_671 trust income deductions and credits attributable to grantors and others as substantial owners where it is specified in this subpart that the grantor or another person shall be treated as the owner of any portion of a_trust there shall then be included in computing the taxable_income and credits of the grantor or the other person those items of income deductions and credits against tax of the trust which are attributable to that portion of the trust to the extent that such items would be taken into account under this chapter in computing taxable_income or credits against the tax of an individual any remaining portion of the trust shall be subject_to subparts a through d no items of a_trust shall be included in computing the taxable_income and credits of the grantor or of any other person solely on the grounds of his dominion and control_over the trust under sec_61 relating to definition of gross_income or any other provision of this title except as specified in this subpart sec_672 definitions and rules a adverse_party ---for purposes of this subpart the term adverse_party means any person having a substantial_beneficial_interest in the trust which would be adversely affected by the exercise or nonexercise of the power which he possesses respecting the trust a person having a general_power_of_appointment over the trust property shall be deemed to have a beneficial_interest in the trust b nonadverse_party --for purposes of this subpart the term nonadverse_party means any person who is not an adverse_party sec_677 income for benefit of grantor a general_rule --the grantor shall be treated as the owner of any portion of a_trust whether or not he is treated as such owner under sec_674 whose - - income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be-- distributed to the grantor or the grantor’s spouse held or accumulated for future distribution to the grantor or the grantor’s spouse or applied to the payment of premiums on policies of insurance on the life of the grantor or the grantor’s spouse except policies of insurance irrevocably payable for a purpose specified in sec_170 relating to definition of charitable_contributions this subsection shall not apply to a power the exercise of which can only affect the beneficial_enjoyment of the income for a period commencing after the occurrence of an event such that the grantor would not be treated as the owner under sec_673 if the power were a reversionary_interest but the grantor may be treated as the owner after the occurrence of the event unless the power is relinquished sec_951 amounts included in gross_income of united_states_shareholders a amounts included --- in general --if a foreign_corporation is a controlled_foreign_corporation for an uninterrupted period of days or more during any taxable_year every person who is a united_states_shareholder as defined in subsection b of such corporation and who owns within the meaning of sec_958 stock in such corporation on the last day in such year on which such corporation is a controlled_foreign_corporation shall include in his gross_income for his taxable_year in which or with -- - which such taxable_year of the corporation ends--- a the sum of-- his pro_rata share determined under paragraph of the corporation’s subpart_f_income for such year his pro_rata share determined under sec_955 as in effect before the enactment of the tax reduction act of of the corporation’s previously excluded subpart_f_income withdrawn from investment in less developed countries for such year and his pro_rata share determined under sec_955 of the corporation’s previously excluded subpart_f_income withdrawn from foreign_base_company shipping operations for such year and b his pro_rata share determined under sec_956 of the corporation’s increase_in_earnings_invested_in_united_states_property for such year but only to the extent not excluded from gross_income under sec_959 pro_rata share of subpart_f_income ---- the pro_rata share referred to in paragraph a in the case of any united_states_shareholder is the amount---- - - a which would have been distributed with respect to the stock which such shareholder owns within the meaning of sec_958 in such corporation if on the last day in its taxable_year on which the corporation is a controlled_foreign_corporation it had distributed pro_rata to its shareholders an amount i which bears the same ratio to its subpart_f_income for the taxable_year as the part of such year during which the corporation is a controlled_foreign_corporation bears to the entire year reduced by b the amount of distributions received by any other person during such year as a dividend with respect to such stock but only to the extent of the dividend which would have been received if the distribution by the corporation had been the amount which bears the same ratio to the subpart_f_income of such corporation for the taxable_year as the part of such year during which such shareholder did not own within the meaning of sec_958 such stock bears to the entire year limitation on pro_rata share of previously excluded subpart_f_income withdrawn from investment --for purposes of paragraph a the pro_rata share of any united_states_shareholder of the previously excluded subpart_f_income of a controlled_foreign_corporation withdrawn from investment in foreign_base_company shipping operations shall not exceed an amount---- a which bears the same ratio to his pro_rata share of such - - income withdrawn as determined under sec_955 for the taxable_year as b the part of such year during which the corporation is a controlled_foreign_corporation bears to the entire year limitation on pro_rata share of investment_in_united_states_property - for purposes of paragraph b the pro_rata share of any united_states_shareholder in the increase of the earnings_of a controlled_foreign_corporation invested in united_states_property shall not exceed an amount a which bears the same ratio to his pro_rata share of such increase as determined under sec_956 for the taxable_year as b the part of such year during which the corporation is a controlled_foreign_corporation bears to the entire year b united_states_shareholder defined --for purposes of this subpart the term united_states_shareholder means with respect to any foreign_corporation a united_states_person as defined in sec_957 who owns within the meaning of sec_958 or considered as owning by applying the rules of ownership of sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation sec_958 rules for determining stock ownership a direct and indirect ownership --- general_rule ---for purposes of this subpart other than sec_955 a and b c a and a stock owned means a stock owned directly and b stock owned with the application of paragraph -- p7 - stock ownership through foreign entities ---for purposes of subparagraph b of paragraph stock owned directly or indirectly by or for a foreign_corporation foreign_partnership or foreign_trust or foreign_estate within the meaning of sec_7701 a shall be considered as being owned proportionately by its shareholders partners or beneficiaries stock considered to be owned by a person by reason of the application of the preceding sentence shall for purposes of applying such sentence be treated as actually owned by such person b constructive_ownership ---for purposes of sec_951 sec_954 b and sec_318 relating to constructive_ownership of stock shall apply to the extent that the effect is to treat any united_states_person as a united_states_shareholder within the meaning of sec_951 to treat a person as a related_person within the meaning of sec_954 to treat the stock of a domestic_corporation as owned by a united_states_shareholder of the controlled_foreign_corporation for purposes of sec_956 or to treat a foreign_corporation as a controlled_foreign_corporation under sec_957 except that---- in applying paragraph a of sec_318 stock owned by a nonresident_alien_individual other than a foreign_trust or foreign_estate shall not be considered as owned by a citizen or by a resident_alien individual in applying subparagraphs a b and c of sec_318 if a partnership estate_trust or corporation owns directly or indirectly more than percent of the total combined voting power of all classes of - - stock entitled to vote of a corporation it shall be considered as owning all the stock entitled to vote in applying subparagraph c of sec_318 the phrase percent shall be substituted for the phrase percent used in subparagraph c subparagraphs a b and c of sec_318 shall not be applied so as to consider a united_states_person as owning stock which is owned by a person who is not a united_states_person
